Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 2/21/2022, in which Claim(s) 15-34 are presented for examination.
Claim(s) 1-14 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2022 has been entered.

Claim Objection: 
Applicant’s arguments with respect to objection to the specification have been considered. The objection is withdrawn in view The Applicants explanation and the disclosure in paragraph [0021]-[0023] of the specification.

Claim Rejections - 35 U.S.C. § 112:
st paragraph with rejection of claim(s) 15-23 have been fully considered and are persuasive.  The rejection have been withdrawn in view of the amendment to claim.

Applicants’ arguments with respect to 112 1st paragraph with rejection of claim(s) 15-34 have been fully considered and are persuasive.  The rejection have been withdrawn in view of the amendment to claim.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Eric Li at 972.739.6919 on 3/4/2022.
The application has been amended as follows:
1-14.	(Canceled)

15.	(Currently Amended) A method, comprising:
monitoring, at least in part via one or more location sensors of an apparatus of a user, a joint movement of a mobile device of the user and a vehicle of the user;
detecting, based on the monitoring, that the user has moved from a first location to a second location;
determining a route of the user based on the detecting;
determining, at least in part based on the route, a first activity of the user at the second location; 

determining, based on the historical activity data, that after engaging in the first activity previously, the user had been granted an access to an account of the user when multiple authentication credentials were received from the user; 
receiving a subset of the multiple authentication credentials but not information pertaining to a funding source of the user; and
 granting, to the user, the access to the account in response to the receiving the subset of the authentication credentials but not the information pertaining to the funding source of the user, wherein the granting is based on the determining that after engaging in the first activity previously, the user had been granted the access to the account. 

16.	(Currently Amended) The method of claim 15, wherein the apparatus comprises [[a]]the mobile device or the vehicle

17.	(Currently Amended) The method of claim 16, wherein the apparatus comprises both the mobile device and the vehicle

18.	(Previously presented) The method of claim 15, wherein:
the one or more location sensors comprise a Global Positioning System (GPS) sensor; 
the first location comprises a home of the user; and
the second location comprises a place of business.

19.	(Previously presented) The method of claim 15, further comprising: displaying, on an interface of the apparatus, an association between the first activity, the first location or the second location, and the multiple authentication credentials.

20.	(Previously presented) The method of claim 15, wherein the apparatus is a first mobile device of a first user, and wherein the method further comprises:

thereafter granting, to the second mobile device, the access to the account of the first user without receiving the multiple authentication credentials.

21.	(Previously presented) The method of claim 20, wherein the second mobile device is a device of a second user different from the first user.

22.	(Previously presented) The method of claim 15, wherein the multiple authentication credentials include an account identifier or password, and wherein the subset of the authentication credentials does not include the account identifier or the password.

23.	(Previously presented) The method of claim 15, wherein the determining that the user had been granted the access to the account of the user further comprises determining that the user was successfully authenticated while the apparatus remained at the second location for at least a predetermined amount of time.

24.	(Currently Amended) A system, comprising:
a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
monitoring, at least in part via one or more location sensors of an apparatus of a user, a joint movement of a mobile device of the user and a vehicle of the user;
detecting, based on the monitoring, that the user has moved from a first location to a second location;
determining a route of the user based on the detecting;
determining, at least in part based on the route, a first activity of the user at the second location; 

determining, based on the historical activity data, that after engaging in the first activity previously, the user had been granted an access to an account of the user when multiple authentication credentials were received from the user; 
receiving, from the user at the second location, a subset of the multiple authentication credentials without receiving funding source information of the user; and
 granting, to the user, the access to the account at the second location in response to the receiving of the subset of the authentication credentials without receiving funding source information of the user, wherein the granting is based on the determining that after engaging in the first activity previously, the user had been granted the access to the account.

25.	(Currently Amended) The system of claim 24, wherein the apparatus comprises [[a]]the mobile device or the vehicle

26.	(Currently Amended) The system of claim 25, wherein the apparatus comprises both the mobile device and the vehicle

27.	(Previously presented) The system of claim 24, wherein:
the one or more location sensors comprise a Global Positioning System (GPS) sensor; 
the first location comprises a home of the user; and
the second location comprises a place of business.

28.	(Previously presented) The system of claim 24, wherein the operations further comprise: displaying, on an interface of the apparatus, an association between the first activity, the first location or the second location, and the authentication credentials.


determining, while the first mobile device is at the second location, that a second mobile device of a second user different from the first user is within a predefined distance of the first mobile device and is associated with the first mobile device; and
thereafter granting, to the second mobile device, the access to the account of the first user without receiving the multiple authentication credentials.

30.	(Previously presented) The system of claim 24, wherein the multiple authentication credentials include an account identifier or password, and wherein the subset of the authentication credentials does not include the account identifier or the password.

31.	(Previously presented) The system of claim 24, wherein the determining that the user had been granted the access to the account of the user further comprises determining that the user was successfully authenticated while the apparatus remained at the second location for at least a predetermined amount of time.

32.	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
monitoring, at least in part via one or more location sensors of an apparatus of a user, a joint movement of a mobile device of the user and a vehicle of the user;
detecting, based on the monitoring, that the user has moved from a first location to a second location;
determining a route of the user based on the monitoring and the detecting;
based on the detecting and the determined route, determining a first activity of the user; 
accessing historical activity data associated with the user, the historical activity data including historical routes associated with the user;
determining, based on the historical activity data, that after engaging in the first activity previously, the user was authorized to access to an account of the user a plurality of times, 
receiving a subset of the plurality of types of the authentication credentials without receiving credit card information or automated teller machine (ATM) card information of the user; and
 authorizing, for the user, the access to the account at the second location after the subset of the authentication credentials is received, wherein the authorizing is performed based on the determining that after engaging in the first activity previously, the user had been authorized to access the account of the user a plurality of times.

33.	(Currently Amended) The non-transitory machine-readable medium of claim 32, wherein:

the one or more location sensors comprise a Global Positioning System (GPS) sensor; 
the first location comprises a home of the user; and
the second location comprises a location other than the home of the user.

34.	(Previously presented) The non-transitory machine-readable medium of claim 32, wherein the operations further comprise: displaying, on an interface of the apparatus, an association between the first activity, the first location or the second location, and the plurality of types of the authentication credentials.

Allowable Subject Matter
Claims 15-34 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 15, 24 and 32, the prior art of record (Cheung (Pub. No.: US 2015/0310434 A1; hereinafter Primary Reference) in view Grigg et al. (Pub. No.: US 2015/0227725 A1; Secondary Reference)) does not disclose:
 “monitoring, at least in part via one or more location sensors of an apparatus of a user, a joint movement of a mobile device of the user and a vehicle of the user;
…
authorizing, for the user, the access to the account at the second location after the subset of the authentication credentials is received, wherein the authorizing is performed based on the determining that after engaging in the first activity previously, the user had been authorized to access the account of the user a plurality of times.” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses provided to authenticate a user based on the user's location history. In particular, the user's past locations and movements may be detected at the user's mobile device. Information with regard to the user's movements and location may be collected and analyzed to determine certain routines, such as locations frequently visited or routes frequently taken. When a payment request is made from the user's mobile device, the mobile device's recent location history may be compared with the routines of the user. A confidence score may be generated based on the user's recent location history. The confidence score may be used to authenticate the user for the payment request. In an embodiment, the confidence score may be used to determine the transaction fee for using a certain funding source, such as a credit card. Similarly, the secondary reference discloses .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432